DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 was filed before the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
The applicant alleges that neither cited references teach the amended element: and sharing the computer application with at least one other user of a messaging application.
The examiner respectfully disagrees with the applicant.  Firstly, this element has been found to be taught by Spiegel (Column 21, lines 20-23), and the mapping can be found below under the 103 rejections.
Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150286481 A1, published: 10/8/2015), in view of Spiegel et al. (US 9911073 B1, published: 3/6/2018).
Claim 1. (Currently Amended):  Walker teaches a method comprising:
accessing, using one or more processors (Processing System 911 [Walker, FIG. 9]), a visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]), the visual identifier comprising encoded data representing a computer application (action associated with the scanned code. In this manner, the direct action may be invoked without any input from an end user and without performing any interstitial steps (e.g., accessing an interstitial web page) or diverting a function associated with the direct action to another service. As described, invoking a direct action may include invoking one or more functions of an application or service, for instance, on the client device 105 or on one or more other devices. The scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]);
performing a visual search of the visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]; codes stored in the storage device [Walker, 0026]);
in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user (the scan application 104 may present one or more of the multiple direct actions to an end user [Walker, 0077]);
receiving a selection of a first user interface element within the application menu (allowing the end user to select which of the direct actions are invoked by the scan application 104 [Walker, 0077]);
in response to receiving the selection, running the computer application (the scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]).

Walker does not teach and sharing the computer application with at least one other user of a messaging application.
However, and in addition, Spiegel teaches a method comprising:
accessing, using one or more processors, a visual identifier (1520, [Spiegel, Fig. 15]), the visual identifier comprising encoded data representing a computer application ([Spiegel, FIG. 16]);
performing a visual search of the visual identifier (the finder module 230 can search for both the custom graphic (e.g., a logo) and an outer box (e.g., the outer box 325) surrounding the custom graphic [Spiegel, 13:30-32]);
in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user ([Spiegel, FIG. 16]; Examiner's Note: wherein the user of the device depicted in FIG. 16, is a first user);
receiving a selection of a first user interface element within the application menu; in response to receiving the selection, running the computer application (the computer accesses, via a network, a resource that corresponds to the decoded data. For example, the decoded data could be provided to a data repository that applies a hash function or table lookup (or other function or lookup) to the decoded data. The output of the function or lookup corresponds to the resource to be accessed via the network. The resource may be, for example, a link for creating an "add friend" request for a new contact in a messaging application. In one example, the face in the image is the new contact's face or the face of an avatar of the new contact [Spiegel, 5:5-11]); and
sharing the computer application with at least one other user of a messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image [Spiegel, 20:42-44, FIG. 18].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT® that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content [Spiegel, 21:20-23]; Examiner's Note: as illustrated in FIG. 18, there is an icon for sharing to another user of the snapchat app).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of Yu to include the same features of Spiegel.
One would have been motivated to make this modification in order since both applications are similar.  The examiner has included both references to illustrate how common similar applications are to the instant application.

Claim 2:  The combination of Walker and Spiegel, teaches the method of claim 1.  Spiegel further teaches wherein the visual identifier is configurable by a user (diagram 330 shows the optical barcode with markings excluded from within the custom graphic. In these and other embodiments, the space internal to the custom graphic may be reserved for other uses. For example, a picture, graphic, animation, annotation, or image selected by a user may be inserted [Spiegel, 9:60-65, FIG. 3B]).
 
Claim 3:  The combination of Walker and Spiegel, teaches the method of claim 1.  Spiegel further teaches wherein, in response to performing the visual search of the visual identifier, the method further comprises: causing presentation of a second user interface window of the computer application (the computer accesses, via a network, a resource that corresponds to the decoded data. The resource may be a link for creating an "add friend" request for a new contact in a messaging application. The computer presents, at a display device, a graphical output corresponding to the accessed resource, for example, a graphical interface for sending a message to the new contact [Spiegel, 5:5-11, FIG. 3B]).
 
Claim 4. (Currently Amended):  The combination of Walker and Spiegel, teaches the method of claim 1.  Spiegel further teaches wherein the application menu comprises a second user interface element, the method further comprising: receiving a second selection of the second user interface element within the application menu; and in response to receiving the second selection, transmitting the visual identifier as an ephemeral message within the messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image. In some embodiments, the user interface diagram 1800 includes a user interface configured to receive user-specified data to encode into the machine-readable image (e.g., a social networking service member identifier, a website address, or another piece of information) [Spiegel, 20:42-49].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT.RTM. that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content. In this example, the social messaging app 1908 can incorporate aspects of embodiments described herein [Spiegel, 21:20-25]).

Claim 8:  The combination of Walker and Spiegel, teaches the method of claim 1.  Spiegel further teaches further comprising: accessing, a second visual identifier, the visual identifier comprising encoded data representing the computer application (the finder module 230 searches for multiple custom graphics in the image data of the image (e.g., where multiple versions or different custom graphics are employed as functional patterns). In a specific example, the custom graphic can comprise a first company logo and the company may change logos to a second company logo. The custom pattern system 160 can be operable to use the first company logo as a finder pattern and the second company logo as a finder pattern and the custom pattern system 160 can search for each logo when performing the method 500 [Spiegel, 13:16-26]).

Claim 9. (Currently Amended):  Walker teaches a system comprising: one or more processors (Processing System 911 [Walker, FIG. 9]); and a memory (Memory 901 [Walker, FIG. 9]) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: accessing, using one or more processors, a visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]), the visual identifier comprising encoded data representing a computer application (action associated with the scanned code. In this manner, the direct action may be invoked without any input from an end user and without performing any interstitial steps (e.g., accessing an interstitial web page) or diverting a function associated with the direct action to another service. As described, invoking a direct action may include invoking one or more functions of an application or service, for instance, on the client device 105 or on one or more other devices. The scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]); performing a visual search of the visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]; codes stored in the storage device [Walker, 0026]); in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user (the scan application 104 may present one or more of the multiple direct actions to an end user [Walker, 0077]); receiving a selection of a first user interface element within the application menu (allowing the end user to select which of the direct actions are invoked by the scan application 104 [Walker, 0077]); in response to receiving the selection, running the computer application (the scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]).
Walker does not teach and sharing the computer application with at least one other user of a messaging application.

However, and in addition, Spiegel teaches a system comprising: accessing, using one or more processors, a visual identifier (1520, [Spiegel, Fig. 15]), the visual identifier comprising encoded data representing a computer application ([Spiegel, FIG. 16]); performing a visual search of the visual identifier (the finder module 230 can search for both the custom graphic (e.g., a logo) and an outer box (e.g., the outer box 325) surrounding the custom graphic [Spiegel, 13:30-32]); in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user ([Spiegel, FIG. 16]; Examiner's Note: wherein the user of the device depicted in FIG. 16, is a first user); receiving a selection of a first user interface element within the application menu; in response to receiving the selection, running the computer application (the computer accesses, via a network, a resource that corresponds to the decoded data. For example, the decoded data could be provided to a data repository that applies a hash function or table lookup (or other function or lookup) to the decoded data. The output of the function or lookup corresponds to the resource to be accessed via the network. The resource may be, for example, a link for creating an "add friend" request for a new contact in a messaging application. In one example, the face in the image is the new contact's face or the face of an avatar of the new contact [Spiegel, 5:5-11]); and sharing the computer application with at least one other user of a messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image [Spiegel, 20:42-44, FIG. 18].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT® that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content [Spiegel, 21:20-23]; Examiner's Note: as illustrated in FIG. 18, there is an icon for sharing to another user of the snapchat app).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of Yu to include the same features of Spiegel.
One would have been motivated to make this modification in order since both applications are similar.  The examiner has included both references to illustrate how common similar applications are to the instant application.

Claim 10:  The combination of Walker and Spiegel, teaches the system of claim 9.  Spiegel further teaches wherein the visual identifier is configurable by a user (diagram 330 shows the optical barcode with markings excluded from within the custom graphic. In these and other embodiments, the space internal to the custom graphic may be reserved for other uses. For example, a picture, graphic, animation, annotation, or image selected by a user may be inserted [Spiegel, 9:60-65, FIG. 3B]).

Claim 11. (Currently Amended):  The combination of Walker and Spiegel, teaches the system of claim 9.  Spiegel further teaches wherein the application menu comprises a second user interface element, the operations further comprising: receiving a second selection of the second user interface element within the application menu; and in response to receiving the second selection, transmitting the visual identifier as an ephemeral message within the messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image. In some embodiments, the user interface diagram 1800 includes a user interface configured to receive user-specified data to encode into the machine-readable image (e.g., a social networking service member identifier, a website address, or another piece of information) [Spiegel, 20:42-49].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT.RTM. that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content. In this example, the social messaging app 1908 can incorporate aspects of embodiments described herein [Spiegel, 21:20-25]).

Claim 15:  The combination of Walker and Spiegel, teaches the system of claim 9.  Spiegel further teaches wherein the operations further comprise: accessing, a second visual identifier, the visual identifier comprising encoded data representing the computer application (the finder module 230 searches for multiple custom graphics in the image data of the image (e.g., where multiple versions or different custom graphics are employed as functional patterns). In a specific example, the custom graphic can comprise a first company logo and the company may change logos to a second company logo. The custom pattern system 160 can be operable to use the first company logo as a finder pattern and the second company logo as a finder pattern and the custom pattern system 160 can search for each logo when performing the method 500 [Spiegel, 13:16-26]).

Claim 16. (Currently Amended):  Walker teaches a non-transitory computer-readable storage medium (Memory 901 [Walker, FIG. 9]) storing instructions that when executed by one or more processors (Processing System 911 [Walker, FIG. 9]) of a machine, cause the computer-readable storage medium to perform operations comprising: accessing, using one or more processors, a visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]), the visual identifier comprising encoded data representing a computer application (action associated with the scanned code. In this manner, the direct action may be invoked without any input from an end user and without performing any interstitial steps (e.g., accessing an interstitial web page) or diverting a function associated with the direct action to another service. As described, invoking a direct action may include invoking one or more functions of an application or service, for instance, on the client device 105 or on one or more other devices. The scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]); performing a visual search of the visual identifier (the scan application 104 may scan a code using a scanner (e.g., barcode reader) [Walker, 0028, FIG. 8F]; codes stored in the storage device [Walker, 0026]); in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user (the scan application 104 may present one or more of the multiple direct actions to an end user [Walker, 0077]); receiving a selection of a first user interface element within the application menu (allowing the end user to select which of the direct actions are invoked by the scan application 104 [Walker, 0077]); in response to receiving the selection, running the computer application (the scan application 104 may invoke (e.g., perform) direct actions of applications or services stored on the client device 105 [Walker, 0036]).
Walker does not teach and sharing the computer application with at least one other user of a messaging application.


However, and in addition, Spiegel teaches accessing, using one or more processors, a visual identifier (1520, [Spiegel, Fig. 15]), the visual identifier comprising encoded data representing a computer application ([Spiegel, FIG. 16]); performing a visual search of the visual identifier (the finder module 230 can search for both the custom graphic (e.g., a logo) and an outer box (e.g., the outer box 325) surrounding the custom graphic [Spiegel, 13:30-32]); in response to performing the visual search of the visual identifier, causing presentation of an application menu within a graphical user interface of a computing device of a first user ([Spiegel, FIG. 16]; Examiner's Note: wherein the user of the device depicted in FIG. 16, is a first user); receiving a selection of a first user interface element within the application menu; in response to receiving the selection, running the computer application (the computer accesses, via a network, a resource that corresponds to the decoded data. For example, the decoded data could be provided to a data repository that applies a hash function or table lookup (or other function or lookup) to the decoded data. The output of the function or lookup corresponds to the resource to be accessed via the network. The resource may be, for example, a link for creating an "add friend" request for a new contact in a messaging application. In one example, the face in the image is the new contact's face or the face of an avatar of the new contact [Spiegel, 5:5-11]); and sharing the computer application with at least one other user of a messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image [Spiegel, 20:42-44, FIG. 18].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT® that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content [Spiegel, 21:20-23]; Examiner's Note: as illustrated in FIG. 18, there is an icon for sharing to another user of the snapchat app).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of Yu to include the same features of Spiegel.
One would have been motivated to make this modification in order since both applications are similar.  The examiner has included both references to illustrate how common similar applications are to the instant application.

Claim 17:  The combination of Walker and Spiegel, teaches the computer-readable storage medium of claim 16.  Spiegel further teaches wherein the visual identifier is configurable by a user (diagram 330 shows the optical barcode with markings excluded from within the custom graphic. In these and other embodiments, the space internal to the custom graphic may be reserved for other uses. For example, a picture, graphic, animation, annotation, or image selected by a user may be inserted [Spiegel, 9:60-65, FIG. 3B]).

Claim 18. (Currently Amended):  The combination of Walker and Spiegel, teaches the computer-readable storage medium of claim 16.  Spiegel further teaches wherein the application menu comprises a second user interface element, the operations further comprising: receiving a second selection of the second user interface element within the application menu; and in response to receiving the second selection, transmitting the visual identifier as an ephemeral message within the messaging application (user interface elements 1830 provide the user with options for generating, sharing, or saving the machine-readable image. In some embodiments, the user interface diagram 1800 includes a user interface configured to receive user-specified data to encode into the machine-readable image (e.g., a social networking service member identifier, a website address, or another piece of information) [Spiegel, 20:42-49].  The mobile device 1900 includes a social messaging app 1908 such as SNAPCHAT.RTM. that, consistent with some embodiments, allows users to exchange ephemeral messages that include media content. In this example, the social messaging app 1908 can incorporate aspects of embodiments described herein [Spiegel, 21:20-25]).

Claims 5, 12, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150286481 A1, published: 10/8/2015) and Spiegel et al. (US 9911073 B1, published: 3/6/2018), and in further view of Voss et al. (US 20190171338 A1, published: 6/6/2019).
Claim 5:  The combination of Walker and Spiegel, teaches the method of claim 1.  The combination of Walker and Spiegel, does not teach wherein the application menu comprises a third user interface element, the method further comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface.
However, Voss teaches wherein the application menu comprises a third user interface element, the method further comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface ([Voss, FIG. 5F]; Examiner's Note: pressing 'Cancel' would remove the popup menu, returning to the previous display).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the two or more interface elements, which can be repeatedly selected features of Voss.
One would have been motivated to make this modification since many or most computer programs allow more than one user input.  The ability to make more than one user input, or repeatedly make selections allows for more advanced functions to be executed by the computer.  Many computer programs would be useful only once if only a single input could be made.

Claim 12:  The combination of Walker and Spiegel, teaches the system of claim 9.  The combination of Walker and Spiegel, does not teach wherein the application menu comprises a third user interface element, the operations comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface.
However, Voss teaches wherein the application menu comprises a third user interface element, the operations comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface ([Voss, FIG. 5F]; Examiner's Note: pressing 'Cancel' would remove the popup menu, returning to the previous display).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the two or more interface elements, which can be repeatedly selected features of Voss.
One would have been motivated to make this modification since many or most computer programs allow more than one user input.  The ability to make more than one user input, or repeatedly make selections allows for more advanced functions to be executed by the computer.  Many computer programs would be useful only once if only a single input could be made.

Claim 19:  The combination of Walker and Spiegel, teaches the computer-readable storage medium of claim 16.  The combination of Walker and Spiegel, does not teach wherein the application menu comprises a third user interface element, the operations further comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface.
However, Voss teaches wherein the application menu comprises a third user interface element, the operations further comprising: receiving a third selection of the third user interface element within the application menu; and in response to receiving the third selection, modifying the graphical user interface ([Voss, FIG. 5F]; Examiner's Note: pressing 'Cancel' would remove the popup menu, returning to the previous display).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the two or more interface elements, which can be repeatedly selected features of Voss.
One would have been motivated to make this modification since many or most computer programs allow more than one user input.  The ability to make more than one user input, or repeatedly make selections allows for more advanced functions to be executed by the computer.  Many computer programs would be useful only once if only a single input could be made.

Claims 6, 7, 13, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150286481 A1, published: 10/8/2015) and Spiegel et al. (US 9911073 B1, published: 3/6/2018), and in further view of Evans et al. (US 20110202598 A1, published: 8/18/2011).
Claim 6:  The combination of Walker and Spiegel, teaches the method of claim 1.  The combination of Walker and Spiegel, does not teach wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu.
However, Evans teaches wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu (the sending client device may comprise an authentication module and/or a verification module adapted to authenticate the receiving client device and/or to verify its message attribute enforcement capabilities (e.g. the existence/functionality of its enforcement module circuit/application). Once the receiving client device has been authenticated/verified, the sending client device may send the message directly to it [Evans, 0042]; [Evans, 0041-0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the verification features of Evans.
One would have been motivated to make this modification because the verification of computers and indicating successful verification is well-known in the computer art.  Otherwise, a computer program could make only a single verification, and then no longer function.  Authentication and verification services offer security that needs to be done over and over for each new instance.

Claim 7:  The combination of Walker, Spiegel, and Evans, teaches the method of claim 6.  Evans further teaches wherein the received indication comprises a failed verification, the method further comprising: presenting a notification representing the failed verification on the graphical user interface (when one or more of the message's attributes are expired, the floating agent application issues a notice and the receiving client device notifies the messaging server by sending it a message deletion/expiration notification. Both, the messaging server and the receiving client device may then issue deletion/expiration and/or corresponding functionality limitation commands to their respective control modules, which commands either delete completely or limit the functionality of their respective message copies [Evans, 0041];  [Evans, 0041-0042]).

Claim 13:  The combination of Walker and Spiegel, teaches the system of claim 9.  The combination of Walker and Spiegel, does not teach wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu.
However, Evans teaches wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu (the sending client device may comprise an authentication module and/or a verification module adapted to authenticate the receiving client device and/or to verify its message attribute enforcement capabilities (e.g. the existence/functionality of its enforcement module circuit/application). Once the receiving client device has been authenticated/verified, the sending client device may send the message directly to it [Evans, 0042]; [Evans, 0041-0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the verification features of Evans.
One would have been motivated to make this modification because the verification of computers and indicating successful verification is well-known in the computer art.  Otherwise, a computer program could make only a single verification, and then no longer function.  Authentication and verification services offer security that needs to be done over and over for each new instance.

Claim 14:  The combination of Walker, Spiegel, and Evans, teaches the system of claim 13  Evans further teaches wherein the received indication comprises a failed verification, the operations further comprising: presenting a notification representing the failed verification on the graphical user interface (when one or more of the message's attributes are expired, the floating agent application issues a notice and the receiving client device notifies the messaging server by sending it a message deletion/expiration notification. Both, the messaging server and the receiving client device may then issue deletion/expiration and/or corresponding functionality limitation commands to their respective control modules, which commands either delete completely or limit the functionality of their respective message copies [Evans, 0041];  [Evans, 0041-0042]).

Claim 20:  The combination of Walker and Spiegel, teaches the computer-readable storage medium of claim 16.  The combination of Walker and Spiegel, does not teach wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu.
However, Evans teaches wherein performing the visual search of the visual identifier further comprises: verifying the computing device; receiving an indication comprising a successful verification; and in response to receiving the indication comprising a successful verification, causing presentation of the application menu (the sending client device may comprise an authentication module and/or a verification module adapted to authenticate the receiving client device and/or to verify its message attribute enforcement capabilities (e.g. the existence/functionality of its enforcement module circuit/application). Once the receiving client device has been authenticated/verified, the sending client device may send the message directly to it [Evans, 0042]; [Evans, 0041-0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the visual search for searching and running a computer application of the combination of Yu and Spiegel, to include the verification features of Evans.
One would have been motivated to make this modification because the verification of computers and indicating successful verification is well-known in the computer art.  Otherwise, a computer program could make only a single verification, and then no longer function.  Authentication and verification services offer security that needs to be done over and over for each new instance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145